TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        NO. 03-08-00616-CV


 Texas Alcoholic Beverage Commission, Chairman John Steen; Members Jose Cuevas and
 Steven M. Weinberg M.D., In Their Official Capacities; and Alan Steen, Adminstrator of
               The Texas Alcoholic Beverage Commission, et al. Appellants

                                                   v.

Illusions-Dallas Private Club, a Not-For-Profit Texas Corporation d/b/a Rick’s Cabaret;
Hotel Development Texas Ltd., a Texas Limited Liability Company; The Silver City Club,
 and Unincorporated Membership Organization; and Green Star, Inc., et al., Appellees

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-05-003660, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants have filed an unopposed motion asking this Court to abate the appeal and

stating that the trial court has dismissed the underlying suit filed by appellees. Appellants ask that

the cause be abated rather than dismissed until the time has passed for appellees to file a motion to

reinstate and the trial court loses plenary power.

                We grant the motion and abate the appeal for sixty days. Appellants are ordered to

file a report in this Court no later than February 25, 2009, explaining the status of the underlying case

and, if appropriate, moving to dismiss the cause.


                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: December 23, 2008